Michael A Bentz DDS PC

Balance Sheet
As of October 19, 2019

ASSETS
Current Assets
Bank Accounts
ANB Checking
Banking
Adams Bank Checking
BBVA Compass
Total Banking
Total Bank Accounts
Other Current Assets
AJR - ME Inc CCD
LR - Michael Bentz
Legal Retainer
Loan Receivable
Total Other Current Assets
Total Current Assets
Fixed Assets
Fixed Assets
Accumulated Depreciation
Furniture & Fixtures
Original Cost
Total Furniture & Fixtures
Furniture & Fixtures-1
Original Cost
Total Furniture & Fixtures-1
Leasehold Improvements
Machinery & Equipment
Total Fixed Assets
Other Fixed Assets
Accumulated Amortization
Loan Fees
Organization Fees
Total Other Fixed Assets
Total Fixed Assets
Other Assets
Patient Rec & Acct
Total Other Assets
TOTAL ASSETS
LIABILITIES AND EQUITY
Liabilities

Current Liabilities

Total

1,398.60

0.00
-30.00

-$ 30.00

$ 1,368.60

0.00

0.00
22,165.00
2,500.00
24,665.00

$ 26,033.60

-156,884.89
8,943.23
0.00

$ 8,943.23

0.00

$ 0.00

256,804.66
98,271.67

$ 207,134.67

-1,990.45
10,966.75
250.00

$ 9,226.30

216,360.97

450,775.00
450,775.00

$ 693,169.57
Accounts Payable
Accounts Payable (A/P)
Total Accounts Payable
Credit Cards
Best Buy
Capital One 4414 (2598)
Capital One 4896 (4071)
Citi Card
Compass Bank 0151
Credit One CC
Discover Card 2800
Discover Card 9144
Master Card
Total Credit Cards
Other Current Liabilities
Accrued Expenses
ME Inc CCD Loan
Payroll Clearing
Payroll Tax Payable
Federal Unemployment Payable
FICA/Medicare/FIT Payable
State Income Tax Payable
State Unemployment Payable
Total Payroll Tax Payable
Total Other Current Liabilities
Total Current Liabilities
Long-Term Liabilities
DS Loan
Guarantee Bank Loan
independent Bank Loan
Loan Payable - Michael Bentz
PMW Loan
RWG Loan to Business
Total Long-Term Liabilities
Total Liabilities
Equity
Common Stock
Dividends
C J Trust Royalty
Dividends-Cash Transfers
Dividends-Other Pers Loans
Matsco Loan
Person transfer Adams Bank
Personal Payments
Total Dividends
Opening Balance Equity
Other

0.00
0.00

273.34
10,670.91
9,177.47
9,173.06
7,555.55
407.17
6,989.26
6,468.14
267.13
50,982.03

0.00
0.00
0.00
0.00
127.67
5,347.57
-165.00
30.90
5,341.14
5,341.14
56,323.17

15,000.00
0.00
220,019.45
0.00
7,165.00
30,000.00
272,184.45
328,507.62

8,900.00
-2,673.30
0.00
132,624.38
0.00

0.00

0.00
-3,243.58
138,541.26
0.00

0.00
Paid in Excess
Prior Year Retained Earnings
Retained Earnings
Net Income
Total Equity $
TOTAL LIABILITIES AND EQUITY

Monday, Oct 21, 2019 04:23:53 PM GMT-7 - Cash Basis

221,318.33
0.00
221,521.81
51,463.07
364,661.95
693,169.57
